2 AO 245A (Rev. 12/03) Judgment of Acquittal


                                     UNITED STATES DISTRICT COURT
                          MIDDLE                                                                                       DISTRICT OF                                 ALABAMA

          UNITED STATES OF AMERICA
                                                                                                                                                 JUDGMENT OF ACQUITTAL
                              V.

                DEMETRIUS A. JONES
                                                                                                                                                 CASE NUMBER: 3:18cr334-WKW-01




       The Defendant was found not guilty. IT IS ORDERED that the Defendant is acquitted, discharged,
and any bond exonerated.




W. Keith Watkins                     Digitally signed by W. Keith Watkins
                                     DN: cn=W. Keith Watkins, o, ou=United States District Court, email=Wanda_Robinson@almd.uscourts.gov, c=US
                                     Date: 2019.04.09 09:27:28 -05'00'




Signature of Judge

 W. Keith Watkins,                                         U.S. District Judge
Name of Judge                                             Title of Judge

4/9/2019
                                   Date
